 1
 2                                                               JS-6
 3
 4
 5
 6
 7
 8        IN THE UNITED STATES DISTRICT COURT
 9      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
                                           Case No. SA CV 20-2193 CAS (MRW)
12   RICHARD CRUZ,
13                    Petitioner,
                                           JUDGMENT
14               v.
15   WARREN MONTGOMERY,
     WARDEN,
16
                      Respondent.
17
18
19
          Pursuant to the Order Accepting Findings and Recommendations of
20
     the United States Magistrate Judge,
21
          IT IS ADJUDGED that the action is dismissed with prejudice.
22
23
     DATE: July 6, 2021
24
                                       ____                     ___
25
                                       HON. CHRISTINA A. SNYDER
26                                     SENIOR U.S. DISTRICT JUDGE
27
28
